UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to STW RESOURCES HOLDING CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 000-51430 20-3678799 (State or Other Jurisdiction of Incorporation or Organization) (Commission File No.) (I.R.S. Employer Identification No.) 619 West Texas Ave, Suite 126 Midland Texas, 79701 (432-686-7777) (Address of Principal Executive Offices) (Registrant’s telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in section 12b-2 of the Exchange Act) Yes oNo x As of May 16 , 2011, there were 44,236,849 shares of the Company’s common stock, par value $0.001 per share issued and outstanding. STW RESOURCES HOLDING CORP. FORM 10-Q TABLE OF CONTENTS PAGE PART I ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4. CONTROLS AND PROCEDURES 19 PART II ITEM 1. LEGAL PROCEEDINGS 20 ITEM 1A. RISK FACTORS 20 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. REMOVED AND RESERVED 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 20 SIGNATURES -i- Table of Contents PART I — FINANCIAL INFORMATION Item1. Financial Statements STW RESOURCES HOLDING CORP. (A Development Stage Company) Consolidated Balance Sheets March 31, December 31, ( Unaudited) ( Audited) Assets Current assets Cash and cash equivalents $ $ Deferred financing costs Deposits Other current assets Total current assets Property and equipment, net of accumulated depreciation of $7,089 and $6,433 Total Assets $ $ Liabilities and Shareholders' Equity Current liabilities Accounts payable $ $ Accrued expenses Accrued interest Notes payable - current, net of $95,430 and $95,840 of unamortized discount, respectively Total current liabilities Note payable - non-current - Shareholders' equity (deficit) Preferred stock, par value $.001 per share, Authorized 10,000,000 shares, Issued 0 shares at March 31, 2011 and 0 shares at December 31, 2010 - - Common stock, par value $.001 per share, Authorized 100,000,000 shares, Issued 43,836,849 shares at March 31, 2011, and 43,836,849 shares at December 31, 2010 Paid-in capital Deficit accumulated during the development stage ) ) Total shareholders' deficit ) ) Total Liabilities and Shareholders' Defecit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. -1- Table of Contents STW RESOURCES HOLDING CORP. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Inception (January 28, 2008) Through March 31, March31, March 31, December 31, 2010 Revenues $
